— Motion to dismiss appeal from an order dated July 19, 1957 renewed on the argument of the appeal by permission of this court. The motion is made on the ground that the appeal from the subsequent order dated January 30, 1958 rendered the appeal from the original order a nullity. Motion denied, without costs. The motion on which the order dated January 30, 1958 was entered was a motion for an order to reopen the proceeding before the hoard, for reargument of the board’s motion for a final order sustaining the determination of the board, and for remission of the matter to the board, with leave to introduce additional evidence, for a rehearing, reconsideration and for the making of a new determination. The motion was akin to a motion to reopen the proceeding before the board on the ground of new facts or newly discovered evidence and was not merely a motion for reargument. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.